Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is in response to the Request for Continued Examination (RCE) filed 4/9/2020.  Applicant's arguments have been fully considered but they are not persuasive. Accordingly, claims 12-15 and 26-35 and 37-43 remain rejected as set forth in detail below.  All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15 and 26-35 and 37-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 12-15 and 26-35 and 37-43 are directed to the abstract idea of determining values for investment portfolio, classifying evaluation category, ranking the portfolio and executing transaction, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Independent claims 12, 32 and 43 recite, in part, a method/system/computer program, for performing the steps of receiving a plurality of investment portfolios for a plurality of clients, each investment portfolio including a plurality of types of assets and at least one investment objective for the portfolio wherein the investment objective identifies a percentage of each asset   These steps describe the concept of determining values for investment portfolio, classifying evaluation category, ranking the portfolio and executing transaction, which is directed to abstract idea of Certain Methods of Organizing Human Activity.  As such, the description in claims 12, 32 and 45 of determining values for investment portfolio, classifying evaluation category, ranking the portfolio and executing transaction is an abstract idea.  Claims 13-15, 26-31, 33-35 and 37-42 are dependent on claims 12, 32 and 43 and includes all the limitations of claims 12, 32 and 43.  Therefore, Claims 13-15, 26-31, 33-35 and 37-42 recite the same abstract idea of “determining values for investment portfolio, classifying evaluation category, ranking the portfolio and executing transaction”.  The limitations recited in the depending claims (For example, the issuing, providing, receiving, determining, classifying steps and the specific type of alert, thresholds and sectors used) are further details of the abstract idea and not significantly more.  The concept described in claims 12-15 and 26-35 and 37-43 are is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claims 12-15 and 26-35 and 37-43 of determining values for investment portfolio, classifying evaluation category, ranking the portfolio and executing transaction is an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – using “”computer processor”, “memory” and “computer readable codes” to perform the receiving, selecting, establishing, determining, classifying, assigning, ranking, displaying, identifying and executing steps.  The 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite the additional elements “”computer processor”, “memory” and “computer readable codes” to perform the receiving, selecting, establishing, determining, classifying, assigning, ranking, displaying, identifying and executing steps.  The “computer processor", "memory" and "codes" are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive and process (select, establish, determine, classify, assign, rank, identify, execute, display) data does not impose any meaningful limit on the computer implementation of the abstract idea. Various court decisions have identified these elements as routine and conventional (For example: Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp); Automating mental tasks (Benson, Bancorp and CyberSource); Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone)).  In addition, Chalasani et al. (US 2007/0271271  A1) recites that it is known in the art to execute transaction using computer, see at least paragraph 0041 and Keyes (US 2001/0044766A1) and PRICE (US 2002/0040365A1) describes using generic computer element to classify and rank data, see at least claim 11 and 21 of Keyes and paragraph 0023 or PRICE.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves 

Claims 12-15 and 26-35 and 37-43 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitations “computer readable (1st…13th) program code module for….” recited in claim 43 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claim 43 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The claimed invention, considered as a whole, is not taught by the prior arts found in Examiner’s search, therefore no 102/103 rejections is provided.

Response to Arguments
Applicant's arguments filed 4/9/2020 have been fully considered but they are not persuasive. 

Applicant argues that claim 43 is not indefinite because a CRM claim recites the full structure in the claim and the “modules” should not be interpreted under 112, six paragraph.  The Examiner disagrees.  The claim is directed to a “computer program” comprising 1) medium having modules and 2) 1st- 14th modules that has no clear tie to the medium.  Even though the claims recites a “computer program comprising: computer usable non-transitory medium having computer readable program code modules”, it is no clear indication that the additionally “computer readable 1st…14th program modules” are referring to the computer readable program code modules stored in the medium.  Because there is no clear tie to any structure (non-

Applicant argues that the claims are statutory under U.S.C. 101 because 1) the claims are not directed to organizing human activity or fundamental economic practice since the method recited has not been previously practiced in the art 2) the claims are directed to a practical application of evaluating investment portfolios, prioritizes portfolios and recommends specific transaction to ensure compliance.  The Examiner disagrees.  These steps describe the concept of determining values for investment portfolio, classifying evaluation category, ranking the portfolio and executing transaction, which is directed to abstract idea of Certain Methods of Organizing Human Activity.  In response to applicant argument that the method recited has not been previously practiced, it is noted that this argument- sounding in 102 novelty- is beside the point for a 101 inquiry.  See Amdocs (Isr.) Ltd v. Openet Telecom, Inc., No 1:10cv910 (LMB/TRJ), 2014 WL 5430956, at *11 (E.D. Va Oct. 24, 2014) (“The concern of 101 is not novelty, but preemption).  The claims only recite few additional elements – using “”computer processor”, “memory” and “computer readable codes” to perform the receiving, selecting, establishing, determining, classifying, assigning, ranking, displaying, identifying and executing steps.  The computer/processor/memory/codes in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.  The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit those otherwise abstract claims. See, e.g., Ex. 1003, col. 5, ll. 21-22; See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278, (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) at 1279; Gottschalk, 409 U.S. at 67.  Therefore, applicant’s arguments are not persuasive.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573.  The examiner can normally be reached on Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHIA-YI LIU/Primary Examiner, Art Unit 3695